Title: To George Washington from Brigadier General Enoch Poor, 1 December 1777
From: Poor, Enoch
To: Washington, George



Sir
Monday 1st December 1777

in answer to the questions propos’d yesterday, Rispecting the Quartering Army this winter I am Clear of apoinyen that the grait Object is to Secure our men from the Inclemency of the wather Incres our numbers Dissapline our men and make our Army as Formadable as possable that we may be able to take the field early in the Spring.
I am not acquainted with this Country So as to point out the most Sutiable place—by Information do think that the line from Lankester to Reading is the most Elagable of the three places mention’d. I am Sir your most obedient Humble Servt

Enoch Poor, B. Genl

